DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado (US 4892190) in view of Bentler (US 4353464).
Delgado discloses a bicycle transport component for use in placing a bicycle in a vehicle, said bicycle transporting component comprising: a member (11+12) that is sized and configured to underlie one or more of the surface-contacting parts of a bicycle when a bicycle is laid on its side (see Fig. 1), wherein said member is free from 
Delgado is silent as to the material of construction of its container halves, however, Bentler teaches a similar device being constructed out of ABS plastic (col. 2, ll. 25-33) which is substantially rigid as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the container portions taught by Delgado out of ABS plastic as taught by Delgado, in order to provide shock and temperature resistant characteristics as taught by Delgado (col. 2, ll. 25-33).
	It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the container portions taught by Delgado out of ABS plastic as taught by Delgado, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the 
Finally, it is noted that neither reference discloses specific dimensions, as many references do not, due to the well-known ability of those of ordinary skill in the art to modify the dimensions of a carrying device with fit specific articles sizes, or have specific weights/thicknesses to provide specific strengths, etc. 
It would have been an obvious matter of design choice to construct the member having a thickness of less than or equal to 0.4 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the member having a thickness of less than or equal to 0.4 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Delgado as modified above further discloses said at least one fastener comprises a first wheel fastener for fastening the front wheel to the member and a second wheel fastener for fastening the rear wheel to the member (70-72, see Fig. 2); the entire member is substantially rigid (when viewed in combination); the member is a substantially planar piece of material (see Delgado Fig. 2, planar bottom surface of 20); the member has a periphery and said member is bent to form a wall around at least a .

Response to Arguments
5.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734